                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 WHEELING


HUNTER JESSUP,

                   Plaintiff,
                                               Civil Action No.: 5:18cv176
v.                                             (JUDGE STAMP)


CO ANDERSON, Correctional Officer;
BEAN, Correctional Officer; KELLY,
Shift Supervisor; DIXON, Correctional
Officer; FLANIGAN, Correctional
Officer; ZITTMYER, Correctional
Officer; CARNELLO; EASTERN
REGIONAL JAIL; and THE WEST
VIRGINIA REGIONAL AUTHORITY,

                   Defendants.


                                ORDER OF DISMISSAL

      On October 23, 2018, the pro se Plaintiff, a state inmate incarcerated at the

Martinsburg Correctional Center (“MCC”), filed this civil rights action pursuant to 42

U.S.C. § 1983, together with a motion for leave to proceed in forma pauperis (“IFP”), a

Consent to Collection of Fees from Trust Account and a blank Prisoner Trust Account

Report without ledger sheets. On that same, the Clerk of Court sent the Plaintiff a

Notice of General Guidelines and a Notice of Deficient Pleading which advised him that

he must file ledger sheets within 21 days or his case would be dismissed for failure to

prosecute. EECF No. 6. The Notice was sent by certified mail and service was accepted

at MCC on November 12, 2018. ECF No.7.

      On December 6, 2018, the United States Magistrate Judge determined that the

Plaintiff had not complied with the Notice of Deficient Pleading. Accordingly, an Order
to Show Cause [11] was issued that same day, and a copy was sent to the Plaintiff by

certified mail, return receipt requested. The Order advised the Plaintiff that he had 14

days from entry of the Order to show cause why his case should not be dismissed

without prejudice for failure to prosecute. Service was accepted at MCC on December

17, 2018. ECF No. 9.

      Upon review of the file on this date, the Court finds that the Plaintiff has not

complied with the Court’s December 7, 2018, Order and has not requested an extension

of time to do so or otherwise explained his reasons for noncompliance. Accordingly,

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, it is ORDERED that the

Complaint [ECF No. 1] is hereby DISMISSED WITHOUT PREJUDICE for failure to

prosecute. It is further ORDERED that the Plaintiff’s Motion to Proceed IFP [ECF No. 2]

be DISMISSED AS MOOT.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to transmit a copy of this Order to the Plaintiff by

certified mail, return receipt requested, to his last known address as reflected on the

docket sheet.

      DATED: January 16, 2019



                                        /s/ Frederick P. Stamp, Jr.
                                        FREDERICK P. STAMP, JR.
                                        UNITED STATES DISTRICT JUDGE




                                           2
